Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restriction
Claims 20 and 24-54 are pending for examination.  
Claims 30-34 are withdrawn as being directed to a non-elected invention/species in the reply filed 01/15/2021.
Claims 20 and 24-29 and 35-55 are pending for examination.
Claim Rejections - 35 USC § 103
Claims 20, 24-26, 28-29 and 35-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over George, Jr., et al., (US2009/0042297A1) in view of Hikosaka et al. (2007), Keith et al. (2008; #1), Keith et al. (2008, #2), Brivanlou et al. (US 20100240133 A1) and Wang et al. (2010) Bancel et al.  (WO2013/151669A1), Dorsch-Hasler et al., Yang et al., Estes et al. and Cabianca et al. 
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.  
In reference to the Minshull declaration, at ¶7, Applicant argued that although the original piggyBac enzyme was first identified in 1983, there has been every limited success in identifying other functional members of the piggyBac family...” Contrary to Applicant’s assertions the cited art demonstrates that much work has been done to identify those amino acid residues that are required for transposition activity of piggyBac transposases, including Uribo2, see both Keith et al. references (#1 and #2).
Applicants stated that Dr. Minshull repeated Keith’s (#2) search for NLS patterns in Uribo-2, and obtained the same result as Keith (#2), namely a putative NLS pattern at a central position.  Applicant then concluded that Uribo2 has two potential NLS patterns, one at the C-terminal region, and the other at a central region identified by PSORT software.   Additionally, Applicants provided an alignment between SEQ ID NO:48 and 49 and wildtype piggy Bac, and concluded that the aligned sequences show a sequence identity of only about 30% between piggyBac and present sequences.  Applicants then concluded that “[t]here was also no reason to think that substituting in residues from piggyBac into SEQ ID NOS:48 or 49 would not introduce further deficits by creating an unnatural combination of amino acids as distinct from rescuing a deficit already present.”
First, it is noted that the instant claims do not require that the fusion of the heterologous NLS to the transposase of SEQ ID NO: 48 or 49 result in an “increase in its transposition activity.”  The instant claims only require that “a heterologous nuclear localization sequence facilitates import of the transposase into the nucleus of the eukaryotic cell...”  Furthermore, Applicants have not provided any evidence of unexpected results associated with the full scope of the claimed invention.  The prior art is applied only to the extent that a person of ordinary skill in the art having the piggyBac and Uribo-2 transposase sequences available, and having the teachings of the cited references, would have been motivated to modify the structure of the Uribo-2 transposase in an effort to increase the transposition efficiency of the protein. 
Contrary to Applicant’s assertions, as previously stated, Keith et al. (#1) provides a detailed analysis of specific amino acid residues that are essential for the nuclear localization of the piggyBac transposase.  The experimental data of Keith et al. (#1) demonstrate that the removal of these residues resulted in the loss of nuclear import (See Figure 1, page 4 of 13).  Although there is some evidence that additional residues in the transposase help to aide in nuclear import, it is clear that removal of the NLS sequence (PVMKKRTYCTY-CPSKIRRKAN) in the transposase sequence resulted in loss of nuclear import (See Figure 3, page 6; #1).  Regarding the synthesis of fusion proteins comprising this NLS, Keith et al. (#1) teaches the following (2nd ¶, page 8):
"We conclude from these findings that the piggyBac TPase has a functional NLS located between amino acids 551 and 571. However, our deletion and mutation constructs do not allow for a complete examination of the functionality of the monopartite signals either alone or in tandem, separate from the predicted bipartite NLS. Some NLSs function with non-native proteins when they are simply appended to the C-terminus [58], and some require flanking amino acids from their native context to retain nuclear import activity [61 ]. This short segment of amino acids in the piggyBae TPase is most likely the critical component of the nuclear localization function through its binding, either directly or through an adapter molecule, to a mem­
ber of the importin family of proteins."
  
Furthermore, as previously stated, Keith et al. (#1) also mentions that the prior art teaches the addition of an NLS sequence to an integrase enhances the nuclear import of the protein in eukaryotic cells.  See the Discussion section of this reference: “[M]any prokaryotic recombinases and integrases exhibit enhanced activity in eukaryotic cells when they are linked with eukaryotic nuclear importation signal sequences. For example, recombination activity of the ¢ C31-integrase is enhanced in eukaryotic cells when the SV40 T-antigen archetypical NLS is fused to the carboxy
terminus [58]. Because the piggyBac TPase is larger than the threshold size for passive diffusion it also must be actively targeted to the nucleus to be effective in target site recognition and transposition.”
As previously concluded by Keith et al. (#2; page 14, 4th ¶): “[I]n piggyBac, we have demonstrated that this area contains a functional NLS (aa 551–571) (in press). In fact, this region is so rich with basic amino acids, that 4 PSORTII..predicted NLS matches exist in this short region: 2 monopartite at positions 551 and 563, and 2 bipartite signals at positions 554 and 555, respectively. Interestingly, this NLS cluster is not present in the functional Uribo-2 transposase, however a PSORT analysis of Uribo-2 shows it harbors an NLS matching a monopartite pattern beginning at P276, with respect to the Uribo-2 sequence.”
Additionally, Keith et al. provided sufficient guidance for the person of ordinary skill in the art to design constructs comprising a piggybac family transposase with a NLS sequence, and to test the ability of the modified transposase to mediate a transposition event.  See Figure 8 of Keith et al:

    PNG
    media_image1.png
    301
    698
    media_image1.png
    Greyscale

As shown above, Keith (#2) teach that a piggyBac family transposase could be analyzed to identify conserved amino acids associated with nuclear localization, these sequences can be modified and tested to see the impact on catalyzing transposition. Keith et al. teach that Uribo2 comprises a single copy of the PSORT predicted NLS pattern that is found 4X in the wild-type piggyBac transposase.  This suggests that additional copies of the PSORT NLS could be included in the Uribo2 sequence and tested using the system described in Keith (#2). 
Thus, although Applicant argued that the piggyBac transposase shares only a 30% identity with SEQ ID NO: 48 and 49, it is clear that these proteins share conserved amino acids with piggyBac transposase.  Keith (#2) provide an alignment of piggyBac family transposase members (26 proteins, including Uribo-2: SEQ ID NO: 48, see Table 1 and Figure 1). Therefore, contrary to Applicant’s assertions the piggyBac and Uribo-2 transposases are structurally and functionally related proteins.
Applicants further argued that “a skilled person is presumed to think along the lines of conventional wisdom in the art,” and that “Such a person would not have deduced from the sequences alignments that Uribo2's transposition deficit resides in an NLS sequence nor had any reasonable expectation that the deficit could be cured without disrupting other aspects of transposase functioning by importation of residues from a different transposase. “  
Contrary to Applicant’s assertions, the detailed analysis of Keith (#2) reveal the conserved amino acid residues necessary for transposase activity, in addition to the NLS sequence (Keith #1).  Therefore, the person of skill in the art would have known how to determine which of the conserved residues play a key role in transposase activity. 
Regarding Brivanlou et al., Applicants argued that “unlike Moisyadi, Brivanlou does not provide any data comparing the original piggyBac transposase with and without a heterologous NLS.  Thus, Brivanlou does not dispel the teaching of Moisyadi that adding an additional heterologous NLS to the piggyBac transposase does not improve integration frequency and its addition to other transposases can be deleterious.”  Applicant’s argument is not convincing because the instant claims do not require that the addition of the heterologous NLS actually produce an improvement in integration frequency in comparison to an unmodified piggyBac transposase.  Additionally, regarding Moisyadi et al., it is unclear why Applicants are relying on the data from this reference.  As stated above, Applicants have argued that the presently claimed transposases share only 30% identity with piggyBac and SEQ ID NO: 48 and 49.  Furthermore, a closer look at Moisyadi et al. reveals that although there is no significant increase in transposase activity after fusing the piggyBac transposase an NLS (Gal4 DNA binding domain), the modified transposases “demonstrates transposition activity similar to that of wild-type piggyBac.”  There were no deleterious effects associated with adding the NLS (See Figure 7A, and page 21, 1st ¶ of Moisyadi et al.).
Although Applicants argued that there is no comparison between wild-type transposase and the transposase fusion with an NLS, there is clear suggestion and motivation for making such a construct described in Brivanlou et al. and Moisyadi et al.
As previously stated, Brivanlou et al. (US20100240133A1) teach modification of piggyback transposases comprising both a GAL4 binding sequence and an NLS, see the following:
	[0115] “Operably linked fusions of certain protein functional domains to a PiggyBac transposase encoded by a codon-humanized gene are also provided herein. Such protein functional domains can include, but are not limited to, one or more DNA binding domains, one or more nuclear localization signals, one or more flexible hinge regions that can facilitate one or more domain fusions, and combinations thereof. Fusions can be made either to the N-terminus, C-terminus, or internal regions of the transposase protein so long as transposase activity is retained. In certain embodiments, a fusion protein provided herein can comprise a nuclear localization signal and DNA binding domain that are operably linked to the N-terminus of the PiggyBac transposase encoded by a codon-humanized gene. In still other embodiments, a fusion protein provided herein can comprise, from N- to C-terminus: i) two copies of a nuclear localization signal; ii) a DNA binding domain; iii) a flexible hinge region; and iv) a PiggyBac transposase encoded by a codon-humanized sequence, wherein the nuclear localization signals, DNA binding domain, flexible hinge region, and PiggyBac transposase are operably linked. Nuclear localization signals (NLS) used can include, but are not limited to, consensus NLS sequences, viral NLS sequences, cellular NLS sequences, and combinations thereof. DNA binding domains used can include, but are not limited to, a helix-turn-helix domain, a Zn-finger domain, a leucine zipper domain, or a helix-loop-helix domain. Specific DNA binding domains used can include, but are not limited to, a Gal4 DNA binding domain, a LexA DNA binding domain, or a Zif268 DNA binding domain. Flexible hinge regions used can include, but are not limited to, glycine/serine linkers (i.e. (Gly4Ser)3 and variants thereof.”
The modified piggybac transposases of Brivanlou et al. are designed to enhance transposition activity in cells, see the Abstract. Moreover, the teachings of this reference include modified PiggyBac transposase comprise more than one NLS fused thereon, for the purpose of enhancing the activity of the transposase in cells.
Therefore, it would have been obvious for the person of ordinary skill in the art at the effective filing date of the instant invention to have modified a prior art piggybac transposase to comprise a functional NLS or an additional NLS.
The method of introducing a heterologous sequence into a genome using the piggybac transposon system resulting from combined teachings of George, Jr. et al, Hikosaka et al, Keith et al., and supporting references as set forth below is indistinguishable and encompassed by the claimed invention of the present application.  Since the prior art teaches transposons comprising inverted terminal repeats of the present application (SEQID NO: 19; and the reverse complement), and a transposase that is 100% identical to SEQ ID NO: 48 of the present application, such transposon can be recognized, bound, excised and transposed into a genome of a eukaryotic cell by a transposase of SEQ ID NO: 48 or 49 fused to a heterologous nuclear localization signal.
Additionally, although Applicants have argued above that the addition of an NLS to a transposase confers no additional benefit (Moisyadi et al.; Figure 6 describes GAL4 modified transposases), this teaching is contrasted by the teachings of Brivanlou et al.  Brivanlou et al. teach that “[O]ne of skill in the art will recognize that the use of a flexible linker sequence linking the DNA binding domain to the PiggyBac transposase may be desirable. It may also be desirable to incorporate one or more nuclear localization signals into the transposase molecule to target its activity to the nucleus of the cell.” (See ¶ [0135]).  This reference also teaches that modification of transposases with sequences, such as a DNA binding domain (GAL4), increases the activity of the modified transposase because the DBD “increases the odds that transposons are transferred to the recipient plasmid.” (See ¶ [0066]) 
Wang et al. teach a plasmid for expressing a piggyBac transposase.  The “plasmid pIE1-Gal4-pB is designed to express piggyBac transposase under the control of a Hr5-IE1 enhancer-promoter. A nuclear localization signal (TPPKKKRKVED) is incorporated upstream of the Gal4 DBD, and a flexible linker sequence (KLGGGAPAVGGGPK) is present between the Gal4 DBD and transposase.” Three independent transposition assays were performed in Bm-12 cells, and they observed an increase in transposition activity by an average of 4.0 times over the control, see Results section on page 730.  Therefore, in contrast to the showing in Moisyadi et al., the fusion of a heterologous NLS with a transposase does confer a benefit over an unmodified transposase in this case.
Furthermore, in response to Applicant’s argument that Minshull Declaration describes the successful rescue of integration activity of Xenopus transposase using an SV40 NLS.  It is noted that this showing was not set forth in the specification as filed, and is not sufficient or predictive of the behavior of every form of NLS disclosed in the prior art.  Since there is no specific guidance given with respect to the appropriate linkers, promoters, or enhancers used to produce the transposase-NLS fusions encompassed by the claims, there is no evidence that would support the non-obviousness of the claimed invention.  As stated above, the instant claims do not require that the heterologous nuclear localization sequence increase transposase activity, the claims only require that the sequence “facilitates import of the transposase into the nucleus of the eukaryotic cell.”  
A modified rejection is set forth below:
The instant claims are drawn to a method of creating a transgenic cell comprising introducing a heterologous polynucleotide into the genome of a cell comprising the use of two transposon ends flanking the polynucleotide, and a transposase into the cells, wherein the transposase comprises an amino acid sequence of SEQ ID NO: 48 or 49 fused to a heterologous nuclear localization sequence.  The claims also encompass wherein the transposase is provided as a protein, or a polynucleotide.
George, Jr. et al disclose at least a nucleic acid comprising multiple transcriptional units or a combination of transcriptional units and regions to receive a transcriptional unit or multiple regions to receive a transcriptional unit, and that are together flanked by piggyBac inverted repeats (e.g., minimal inverted repeat elements of 311 and 236 nucleotides in length), wherein each transcriptional unit or region to receive a transcriptional unit is separated from every other transcriptional unit or region to receive a transcriptional unit by an internal ribosome entry site, and operably linked to a promoter such that all transcriptional units are expressed via a bicistronic mRNA for mediating gene transfer in at least human cells (see at least the Abstract; Summary of the Invention; particularly paragraphs 3-5, 55-59, 97-98, 124-126, 135-137, 141, 146 and Figure 10).  George, Jr. et al also teach explicitly a nucleic acid comprising in 5’ to 3’ order:  a first minimal piggyback inverted repeat element, a promoter (constitutive or inducible), a gene coding sequence (transcriptional unit) or region to receive a gene coding sequence (transcriptional unit), a IRES element, a second gene coding sequence or region to receive a gene coding sequence, a second promoter (constitutive or inducible), a separate and third gene sequence, and a second minimal piggyback inverted repeat element (paragraph 58), wherein the second promoter can be the same or different from the first promoter (paragraph 59).  Promoters used to control expression of the desired gene product(s) include cytomegalovirus promoter (paragraphs 166, 168 and 173).  George, Jr. et al also teach that a transgene encodes a biologically active molecule, or multiple and different biologically active molecules (e.g., a reporter gene or a selective marker such as DHFR, thymidine kinase, neomycin, puromycin; reads on claims 36-39) and that they can be therapeutic (e.g., CFTR, factor IX, factor VIII, endostatin, viral antigen, tumor antigen) (paragraphs 141, 143, 146 and 178-179).  George, Jr. et al also stated “Disclosed are compositions, wherein the integrating enzyme is a transposase.  It is understood and herein contemplated that the transposase of the composition is not limited and to any one transposase and can be selected from at least the group consisting of piggyBac, Sleeping Beauty (sB), Tn7, Tn5, mos1, Himar1, Hermes, Tol2 element, Pokey, Minos, S elements, P-element, ICESt1, Quetza1 elements, Tn916, maT, Tc1/mariner and Tc3" (paragraph 89), and “Many transposases have a nuclear localizing signal (NLS).  The NLS is required to for transport into the nucleus after translation in the cytosol in those cells that are non-dividing.  For example, the SB protein contains a DNA-binding domain, a catalytic domain (having transposase activity) and an NLS signal" (last 2 sentences of paragraph 126).  
George also teaches that the disclosed system of gene delivery could be practiced in lymphocytes, including T-cells and B-cells, see ¶’s [0206-0207] , reads on instant claims 44 and 55.
 George, Jr. et al do not disclose a nucleic acid comprising a piggyBac-like transposon comprising two transposon ends flanking a heterologous polynucleotide, wherein the two transposon ends comprising a sequence (CCYTTTBMCTGCCA) and a reverse complement of SEQ ID NO: 19 respectively, and a transposase, wherein the transposase comprises the amino acid sequence of SEQ ID NO: 48 or 49 fused to a heterologous nuclear localization sequence.
However, before the effective filing date of the present application, Hikosaka et al already cloned and characterized at least a new DNA transposon from Xenopus tropicalis, belonging to the piggyback superfamily and named TxpB-Uribo2 (see at least the Abstract; section titled “Analysis of Transposons by in silico walking and PCR” and “Transposon excision assay in cell cultures” and “Transposon excision activity of the Uribo2 Tpase” and Fig. 6).  Hikosaka et al stated “Transfection experiments in cell culture revealed that an expression vector construct for the intact Uribo2 ORF caused precise excision of a nonautonomous Uribo2 element from the target vector construct but that for the Kobuta ORF did not.  The present results support our view point that some Uribo2 members are naturally active autonomous transposons, whereas Kobuta members may be domesticated by hosts" (last 2 sentences of the Abstract).  The disclosed encoded Uribo2 transposase has a sequence that is 100% identical to SEQ ID NO: 48 (589 amino acids) of the present application.  Hikosaka et al also stated “An active transposon is considered to have 2 arms (left and right arms located at the 5’ and 3’ ends of the Tpase ORF, respectively) with TIR and TSD at the ends.  We found both the arms and the TIRs for some Xtr-Uribo1 and Xtr-Uribo2 ORFs…..a sequence of CCYTTTNNNTGCCA (SEQ ID NO: 19 of the instant claims) was predicted as a consensus TIR…In most cases, the piggyback target sequence (TTAA) located adjacent to the TIR sequence” (page 2651, right col., first paragraph of section “Identification of Arms, TIRs, and TSD”); and “Finally, 128 Uribo1 and 319 Uribo2 elements were found to have typical TIR and TSD structures.  A majority of these elements did not demonstrate any trace of a Tpase ORF (defined as a nonautonomous transposon)” (page 2651, right col, last4 lines).   The pTE-Uribo2 target vector construct comprises the insert nonautonomous Xtr-Uribo2 transposon with accession number AB332396 (2409 bp) that has a sequence spanning nucleotides 46 through 230 that is 99.5% identical to SEQ ID NO: 9 (a single T-G mismatch) or 100% identical to SEQ ID NO: 17 of the present application, and a sequence spanning nucleotides 2142 through 2378 that (Fig. 6; reads on claim 40).  The insert nonautonomous Xtr-Uribo2 transposon was cloned into the EcoRV site of the pBluescript II vector (page 2650, left col., first paragraph, Fig. 6B) which has a helper phage replication origin in the vector backbone. 
Absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to have substituted the transposase and inverted repeat sequences of George, Jr., et al. with the transposase and inverted repeat sequences of Hikosaka et al. with the expectation of producing a transposase system for the integration of exogenous nucleic acid into cells with reasonable expectation of success.  As per MPEP 2144.06 [R-6], it is prima facie obvious to substitute one equivalent art recognized piggyBac transposase and inverted repeat sequence known for use for the same purpose for another with the expectation of producing the same or similar results. Although, the transposase of Hikosaka et al. was not demonstrated to mediate integration, the transposase was shown to recognize the claimed inverted repeat sequences, and to mediate excision of heterologous sequence inserted between the inverted repeats.  
Keith et al. (2008; #2) discusses Uribo2, see the following: “[I]n piggyBac, we have demonstrated that this area contains a functional NLS (aa 551–571) (in press). In fact, this region is so rich with basic amino acids, that 4 PSORTII [57] predicted NLS matches exist in this short region: 2 monopartite at positions 551 and 563, and 2 bipartite signals at positions 554 and 555, respectively. Interestingly, this NLS cluster is not present in the functional Uribo-2 transposase, however a PSORT analysis of Uribo-2 shows it harbors a NLS matching a monopartite pattern beginning at P276, with respect to the Uribo-2 sequence.”
Additionally, Keith et al. (#2) provided sufficient guidance for the person of ordinary skill in the art to design constructs comprising a piggybac family transposase with a NLS sequence, and to test the ability of the modified transposase to mediate a transposition event.  See Figure 8 of Keith et al:

    PNG
    media_image1.png
    301
    698
    media_image1.png
    Greyscale


As shown above, Keith et al. (#2)  teach that a piggybac family transposase could be analyzed to identify conserved amino acids associated with nuclear localization, these sequences can be modified and tested to see the impact on catalyzing transposition.   As stated above Uribo2 comprises a single copy of the PSORT predicted NLS pattern that is found 4X in the wild-type piggybac transposase.  This suggests that additional copies of the PSORT NLS could be included in the Uribo2 sequence and tested using the system described in Keith et al. 
The addition of NLS sequences to piggyBac transposases is also described in both Brivanlou et al. (2010) and Wang et al. (2010).  Both references teach an increase in transposition activity when fusing a heterologous NLS to a piggyBac family transposase. Brivanlou et al. teach that the modified transposase and transposon system could be used in embryonic stem cells, see ¶ [0110] (reads on claim 44).
Moreover, since George et al. teach that a transposase that does not possess a NLS would not be able to enter the nucleus to mediate an integration reaction, the person of ordinary skill in the art would have been motivated to add a heterologous NLS to a prior art piggyBac transposase, with the expectation that the transposase would have been able to mediate both excision and integration events.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of  George, Jr., et al., Hikosaka et al., and Keith et al. (and Brivanlou et al. and Wang et al.) in view of the supporting references and coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Moreover, since Hikosaka et al. clearly states that there is no evidence for the integration of the excised target into the genome when using transposase Xtr-Uribo2 Tpase (SEQ ID NO: 48), this observation suggests the lack of NLS.   Additionally, a person of skill in the art, by analyzing the sequence of the transposase of Hikosaka et al., would have recognized that the sequence lacked the known NLS associated with other piggybac transposases, PVMKKRTYCTYCPSKIRRKAN located near its C-terminus, as described Keith et al. (2008).  Additionally, Keith et al. teach that “Many prokaryotic recombinases and integrases exhibit enhanced activity in eukaryotic cells when they are linked with eukaryotic nuclear importation signal sequences.” (Page 7, 2nd col.).  This statement further provides suggestion and motivation for the person of ordinary skill in the art to modify the transpose disclosed in Hikosaka et al. to comprise a heterologous NLS, with the expectation of increasing the integrase activity of the enzyme.

Regarding claims 27-29, since Hikosaka et al., George, Jr, et al., and Keith et al. (#1 and #2) provide a vector system for expressing a transposon and a transposase sequence in a cell, the differences between the prior art (i.e. SEQ ID NO: 700, which is a 3’UTR and polyadenylation sequence; the T7 RNA polymerase promoter) and the instant claims would have been obvious to a person having skill in the art of gene cloning technology. Moreover, Bancel et al. (WO2013/151669A1) provides clear suggestion and motivation for making these modifications to the techniques described in the primary references for producing the transposase as an mRNA in a cell.  According to Bancel et al., these modifications are described throughout this reference, and are described in the following manner: “[P]rovided herein, in part, are polynucleotides, primary constructs and/or mRNA encoding polypeptides of interest which have been designed to improve one or more of the stability and/or clearance in tissues, receptor uptake and/or kinetics, cellular access by the compositions, engagement with translational machinery, mRNA half-life, translation efficiency, immune evasion, protein production capacity, secretion efficiency (when applicable), accessibility to circulation, protein half-life and/or modulation of a cell 's status, function and/or activity.” (See ¶ [00031].)
George, Jr., et al., Hikosaka et al., and (#1 and #2) do not specifically disclose all of the promoter, enhancer, intron, and insulator sequences recited in claims 47-54. 
Regarding claim 47, Dorsch-Hasler et al. describes the nucleotide sequence of the CMV promoter DNA sequence, the disclosed promoter is 99.3% identical to SEQ ID NO: 919 of the instant invention. Regarding claims 48-51, Yang et al. (WO2014133468A1) discloses a sequence that is described as a CMV1 major intermediate early gene promoter-SV40 enhancer sequence.  SEQ ID NO: 7 (see claim 18 of this reference) of Yang et al. comprises a sequence that is 99.5% identical to SEQ ID NO: 888 as recited in instant claim 49.  This sequence is disclosed as useful as a regulatory unit comprising a functional enhancer for use in polypeptides, peptides and RNA for gene therapy, see pages 1-5 of this reference. Yang et al. also teach that the disclosed promoter/enhancer sequences may further comprise intron sequences to enhance expression of a recombinant protein, see the following wherein the intron is a CMV intron:
[0005] “[I]nclusion of introns into a basic enhancer-core promoter combination has been shown to improve recombinant protein expression levels in mammalian cells (Kang et al. 2005; Mariati et al. 2010). The increased effectiveness achieved by adding introns is promoter and cell line specific. Expression levels in CHO cells from the human cytomegalovirus major immediate early gene promoter (hCMV) could be increased by only 2 fold while expression from the murine cytomegalovirus major immediate early gene promoter (mCMV) was increased 8 fold by addition of the first intron from the human EF-la gene...”
Regarding claim 52, SEQ ID NO: 983 is known in the art, Estes et al. (WO2005000888-A2; Claim 1; SEQ ID NO 3) discloses a nucleotide sequence that comprises SEQ ID NO: 983 as recited in instant claim 52.  SEQ ID NO: 3 of Estes et al. is disclosed as a beta-actin promoter, see page 5, Figure 2B, which is capable of generating high levels of expression and/or sustained expression of recombinant proteins, see ¶ [0003].
It would have been obvious for one of ordinary skill in the art to incorporate a known promoter sequence into the transposon system disclosed by George, Jr., et al., Hikosaka et al., and Keith et al.  Absent evidence to the contrary, the selection of the promoter sequence disclosed by Dorsch-Hasler et al., Yang et al. or Estes et al. would have been a simple matter of design choice.
Regarding claims 53-54, Cabianca et al. (2012) discloses a nucleotide sequence comprising SEQ ID NO: 862 as recited in the instant claims.  The disclosed sequence is described as long ncRNA that links copy number variation to a polycomb/trithorax epigenetic switch in FSHD muscular dystrophy.  Cabianca et al. provides a study describing how repetitive sequences function in the regulation of gene expression.  
It would have been obvious for one of ordinary skill in the art to incorporate any known heterologous sequence into a cell comprising the use of the transposon system disclosed by George, Jr., et al., Hikosaka et al., and Keith et al. (#1 and #2) in order to express the sequence and observe the biological effects associated with the sequence.  Absent evidence to the contrary, the selection of the nucleotide sequence disclosed Cabianca et al. would have been a simple matter of design choice.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,534,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims and pending claims are drawn to the same transposase fused to a heterologous NLS, and transposon ends.  Moreover, although the issued claims are drawn to a product, and the pending claims are drawn to a method of making a transgenic cell, issued claim 5 clearly suggest a method of modify the genome of a cell.  See the following: “and wherein the transposase can integrate into a genomic DNA of a host cell at a 5′-TTAA-3′ target sequence a transposon comprising a non-transposon heterologous DNA sequence flanked by a pair of inverted terminal repeats (ITR) of a piggyBac transposon each ITR comprising the SEQ ID NO: 42.” 
The issued claims recite a transposase fused to an NLS, wherein the transposase comprises the amino acid sequence SEQ ID NO: 45 or 46.  SEQ ID NO: 45 is identical to SEQ ID NO: 48 of the instant application, and SEQ ID NO: 46 is identical to SEQ ID NO: 49 of the instant application.  Additionally, the ITR of SEQ ID NO: 42 is identical to SEQ ID NO: 19 of the instant application.  Moreover, the instant claims also recite wherein the polynucleotide encoding a transpose protein is an mRNA, see issued claim 6.
Thus, issued claims 1-6 render obvious the methods of instant claims 20 and 24-26 because the issued claims provide clear motivation and suggestion to use the polynucleotides of the issued claims to integrate heterologous DNA into the genomic DNA of a host cell. 





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  It is also noted that Keith et al. (2008, #2 appears on the European Search Report provided by Applicants in the IDS filed 05/18/2022).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699